DETAILED ACTION 
1. 	This office action is in response to the communicated dated 15 July 2022 concerning application number 16/655,375 effectively filed on 17 October 2019. 

Notice of Pre-AIA  or AIA  Status
2. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to
AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
3. 	The Information Disclosure Statement submitted on 19 July 2022 has been considered by the Examiner. 

Status of Claims 
4. 	Claims 1-14, 16, and 18-22 are pending, of which claims 1, 2, 4-9, 11-14, 18, and 20 have been amended; claims 21-22 have been added; claims 15 and 17 have been cancelled, and claims 1-14, 16, and 18-22 are under consideration for patentability. 
Response to Arguments
5. 	Applicants arguments dated 15 July 2022, referred to herein as “the Arguments”, have been fully considered, but they are not persuasive or moot in view of the new grounds of rejection necessitated by Applicant’s amendments to the claims. 
	The Examiner has addressed Applicant’s amendments to the claims within the updated text below. 
	Applicant argues that the combination Meer and Papay is not obvious, as Meer teaches an external device and Papay teaches an implanted device. Furthermore, Applicant states that Papay teaches away from the claimed invention which is directed to a removable mouthpiece (pages 7-10 of the Arguments). The Examiner respectfully disagrees, as Meer is relied upon for teaching the removable mouthpiece (device 10 [FIG. 1, FIG. 5, FIG. 10]). Furthermore, the Examiner is not modifying Meer’s device to contain the implanted features from Papay’s device. Specifically, the Examiner is modifying Meer’s electrodes to deliver stimulation in a lateral direction, as taught by Papay. For example, Papay teaches external electrodes 24 that are each capable of changing or controlling the directions of current flow ([FIG. 2, FIG. 4, 0039, 0048, 0053]). The Examiner respectfully submits that Papay’s directional control of current flow can allow for lateral stimulation to be emitted from Meer’s electrode 44 located under the user’s chin (see [FIG. 10] by Meer). Alternatively, the Examiner relied upon Papay for teaching the planar concave bodies that are disposed under the chin to support the first and second electrodes (the electrodes 24 are mounted on a flat curved or concave projection surface 66 which allows for the electrode to formed with the profile of the chin [0048, 0053, FIG. 4]). The Examiner respectfully submits that the concave body and the electrode can be formed on the outside of the chin (the concave projection surface 66 and the electrodes 24 are located external to the implant body [0048, 0053, FIG. 4]). In other words, the Examiner is only modifying Meer’s device with the external features from Papay’s device. Therefore, the Examiner respectfully maintains the combination of Meer and Papay. 
	Applicant argues that the combination of Meer and Kucklick would not be compatible to suggests a device that can train the oral muscle of an awake user. Specifically, Applicant argues that Meer’s device only trains the oral muscle based on a sensor and not from a selectable treatment regimen. Furthermore, Applicant states that Meer’s sensor is designed to control the stimulation while the user is sleeping or experiencing a sleep apnea event (pages 8-9 of the Arguments). The Examiner respectfully disagrees, as Meer’s controller or pulse generator 52 has selectable properties of mode, polarity, amplitude, current, pulse width, and frequency ([column 2 lines 44-55, column 6 lines 29-39, claim 3]). Specifically, these properties can be monitored and/or controlled by the patient ([claim 3]). Based on this description, Meer teaches that the user can select a treatment regimen or parameters for stimulation. On the other hand, Kucklick also teaches a treatment regimen that can be selected by the user (the user may adjust the treatment regimen [0010, 0014]). However, Kucklick’s stimulation may occur while the user is asleep or awake to train the oral muscle ([0010, 0014]). The advantage of combining Meer and Kucklick will provide a device that can stimulate the muscles of an awake user’s airway and prevent obstructing breathing during sleep [0004, 0013-0014]). Therefore, the Examiner respectfully maintains that the combination of Meer and Kucklick would be compatible to suggests a device that can train the oral muscle of an awake user.
 	Applicant argues that Papay does not suggest training or increasing the oral muscle tone (page 9 of the Arguments). The Examiner respectfully submits that Applicant’s argument is considered moot, as Papay was not relied upon for training or increasing the oral muscle tone. Instead, Meer was relied upon for training or increasing the oral muscle tone (the electrode device 10 stimulates and increases the muscle tone of the genioglossus muscle [abstract, column 4 lines 14-27, column 6 lines 16-28, FIG. 5]). As stated previously above, the Meer teaches that the user can utilize the controller or pulse generator to select the properties of mode, polarity, amplitude, current, pulse width, and frequency ([column 2 lines 44-55, column 6 lines 29-39, claim 3]). 
	Applicant argues that Meer also fails to suggest any element capable of receiving inputs from a user (pages 9-10 of the Arguments). The Examiner respectfully disagrees, as Meer’s controller or pulse generator 52 has selectable properties of mode, polarity, amplitude, current, pulse width, and frequency ([column 2 lines 44-55, column 6 lines 29-39, claim 3]). Specifically, these properties can be monitored and/or controlled by the patient ([claim 3]). 
	Applicant argues that Kucklick’s does not explicitly teach the oral training to include internal and external electrodes (page 9 of the Arguments). The Examiner respectfully submits that Applicant’s arguments are moot, as the Examiner did not rely upon Kucklick to teach the internal and external electrodes. Instead, the Examiner relied upon Meer to teach the internal and external electrodes that are configured to train the oral muscle (electrodes 12 / 14 / 44 [FIG. 5, FIG. 10, FIG. 11, column 4 lines 14-27, column 6 lines 1-28]). Although Kucklick was not relied upon to teach the internal and external electrodes, the Examiner respectfully submits that Kucklick teaches a plurality of electrode pads 8 on a mouthguard 1 that is positioned inside the oral cavity to treat various muscle groups ([0009, 0013-0014, FIG. 2]). 
	Applicant argues that combination of Meer and Kucklick is incompatible, as Kucklick teaches a handheld device with tines that requires the user to hold in a position that contacts the soft pallet (pages 9-10 of the Arguments). The Examiner respectfully disagrees, as the Examiner only cited paragraph ([0014]) by Kucklick which is directed to a mouth guard. Specifically, paragraphs ([0009]) and ([0013-0014]) state that the mouth guard 1 comprises a plurality of electrode pads 8 that are configured to treat various muscle groups in the oral cavity (please refer to [FIG. 1] and [FIG. 2]). 
	Applicant argues that Kucklick does not explicitly teach the stimulation of an interior mucosal surface of a user in combination with the stimulation of an exterior surface of the user, as currently claimed (page 10 of the Arguments). The Examiner respectfully submits that Applicant’s arguments are moot, as the Examiner relies upon Meer to teach the stimulation of the interior mucosal surface (the electrodes 12 / 14 are configured to deliver electrical stimulation to the oral mucosa [column 2 lines 30-55, column 7 lines 10-22]). Furthermore, the Examiner relies upon Meer to teach the stimulation of an external surface of the user (electrode 44 is disposed under the user’s chin [FIG. 10, column 6 lines 1-39]). Although Kucklick is not relied upon for this limitation, the Examiner respectfully submits that Kucklick teaches an electrical current that is delivered to the mucosal tissue ([0016]). Specifically, the device will reduce or shut off the electrical current if the impedance of the mucosal tissue is too high ([0016]). 
Therefore, the Examiner respectfully maintains that Meer teaches the stimulation of an interior mucosal surface of a user in combination with the stimulation of an exterior surface of the user. 

	 Claim Objections
6. 	Claims 11, 14, and 18 are objected to because of the following informalities. 
Claims 11, 14, and 18 contain minor typographical and grammatical errors.
Claim 11, line 11: The Examiner suggests changing “oral musoca” to “oral mucosa”. 
Claim 14, lines 1-2: The Examiner suggests changing “The apparatus according to Claim 1, the controller is configured” to “The apparatus according to Claim 1, wherein the controller is configured”. 
Claim 18, line 4: The Examiner suggests changing “applying a second electrode set to associated with a mouthpiece” to “applying a second electrode set associated with a mouthpiece”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
7. 	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
8. 	Claims 1-3, 5, 14, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Meer (US Patent No. 5,190,053) in view of Papay (US 2015/0142120 A1) and Kucklick (US 2016/0106976 A1).
Regarding claim 1, Meer teaches an apparatus for training oral muscle tone (the electrode device 10 stimulates and increases the muscle tone of the genioglossus muscle [abstract, column 4 lines 14-27, column 6 lines 16-28, FIG. 5]), the apparatus comprising a mouthpiece having a first electrode set associated with the mouthpiece (the electrode device 10 comprises electrodes 12 and 14 mounted on the support structure 16 [column 4 lines 14-27, FIG. 5]) and an external electrode sfor location exterior of the mouth of the user (similar to the electrodes 152a and 152b mounted under the user’s chin in Applicant’s FIG. 3B, Meer teaches a third electrode 44 mounted under the user’s chin [FIG. 10, column 6 lines 1-15]), electrical circuitry operatively connected to the first electrode set and the external electrode (the electrodes are also operatively connected as seen on [FIGS. 10-11]), wherein a controller configured to selectively energise one or both of the first electrode set and the external electrode set according to a treatment regime selected by the awake user (the controller or pulse generator 52 has selectable properties of mode, polarity, amplitude, current, pulse width, and frequency [column 2 lines 44-55, column 6 lines  29-39, claim 3]. Furthermore, the pulse generator 52 energizes the entire electrode device 10 which comprises the electrodes 12 / 14 / 44 [column 6 lines 16-39, FIG. 5, FIG. 10, FIG. 11]. Specifically, these properties can be monitored and/or controlled by the patient [claim 3]), wherein the controller is operably connected to the first electrode set and the external electrode (the pulse generator 52 is coupled with the electrode device 10 which comprises the electrodes 12 / 14 / 44 [column 6 lines 16-39, FIG. 5, FIG. 10, FIG. 11]), wherein the apparatus is configured to provide, in use, via the first electrode set electrical stimulation to one or more oral muscles to increase resting muscle tone (electrode stimulation of the device is used to increase the muscle tone of the genioglossus muscle [column 6 lines 16-28]), the external electrode being located or locatable lateral of a midline of the face of the user (the third electrode 44 is positioned at a location under the user’s chin which can be lateral to a midline of the user’s face [FIG. 10]).
Meer does not explicitly teach an external electrode set comprising a first and second electrode. The Examiner respectfully submits that, as Meer describes the use of an external electrode (electrode 44 [FIG. 10]), configuring the exact number of the electrodes would be a matter of duplicating the known elements without producing a new and unexpected result, with such matters having been held by the Courts as being obvious to the skilled artisan (please see MPEP 2144.04). 
Meer does not explicitly teach wherein the external set of electrodes are configured to provide at least a lateral electrical current across a chin of the user; and 
wherein the apparatus is configured to train the oral muscle tone of an awake user.
The prior art by Papay is analogous to Meer, as they both teach stimulation of muscles within the mouth such as the sublingual or genioglossus muscles ([0039, 0058, 0061]). 
Papay teaches wherein the external set of electrodes are configured to provide at least a lateral electrical current across a chin of the user (the chin apparatus 18 / 54 is positioned externally to the user’s chin [0034, 0052-0053, 0064, FIG. 2, FIG. 4]. Furthermore, the chin apparatus 18 / 54 comprises one or more electrodes 24 that are each capable of changing or controlling the directions of current flow [FIG. 2, FIG. 4, 0039, 0048, 0053]. This directional control of current flow can allow for lateral stimulation to be emitted from Meer’s electrodes located under the user’s chin).
The prior art by Kucklick is analogous to Meer, as they both teach stimulation of muscles within the oral cavity ([abstract, 0013-0014]). 
Kucklick teaches wherein the apparatus is configured to train the oral muscle tone of an awake user ([0014]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Meer’s electrodes located on the external floor of the mouth to have control over the directions of the current, as taught by Papay. The benefit of this modification will allow for directing stimulation currents to various groups of muscles across the floor of the mouth. Furthermore, it would have been obvious to a person having ordinary skill in the art to modify Meer’s apparatus to train the oral muscle tone of an awake user, as taught by Kucklick. The advantage of such modification will allow the user train the oral muscles at any time desired. 
Regarding claim 2, Papay teaches wherein the first and second electrodes are arranged to apply an electric current laterally of an external floor of the mouth of 1sthe awake user (the chin apparatus 18 / 54 comprises one or more electrodes 24 which is capable of changing the directions of current flow [FIG. 2, FIG. 4, 0039, 0048, 0053]. This directional control of current flow can allow for lateral stimulation to be emitted from Meer’s electrodes located under the user’s chin [see claim 1 above]).
Regarding claim 3, Papay teaches wherein the first and second electrodes are mounted on or in, planar concave bodies (electrodes 24 are mounted on a flat curved or concave projection surface 66 which allows for the electrode to formed with the profile of the chin [0048, 0053, FIG. 4, see previous modifications from claim 1 above with regards to the electrodes]). 
Regarding claim 5, Meer teaches wherein the first and second electrodes of the first electrode set are located or locatable lateral of a midline of the face (the electrodes 12 and 14 are positioned on lateral sides of a midline [FIG. 1, see annotated figure below]). 

    PNG
    media_image1.png
    464
    672
    media_image1.png
    Greyscale

Regarding claim 14, Meer teaches wherein the controller is configured to energise the first electrode set and the external set, according to one or more selectable control paradigms (the pulse generator 52 has selectable properties of mode, polarity, amplitude, current, pulse width, and frequency [column 2 lines 44-55, column 6 lines 29-39, claim 3]. Specifically, the pulse generator 52 energizes the entire electrode device 10 which comprises the first electrode set 12 / 14 and the external electrode 44 [column 6 lines 16-39, FIG. 5, FIG. 10, FIG. 11]. As stated previously in claim 1, the external electrode 44 was modified to comprise a set of external electrodes [see claim 1 above]).
Regarding claim 22, Kucklick teaches wherein the treatment regime is configured to be adjusted by the awake user (the user may adjust the treatment regimen [0010, 0014]). 

9. 	Claims 4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Meer in view of Papay, Kucklick, and further in view of Sama (US 2016/0317803 A1). 
	Regarding claim 4, Meer in view of Papay and Kucklick suggests the apparatus according to claim 1. Meer, Papay, and Kucklick do not explicitly teach wherein the first electrode set is associated with first contact flanges extending from one or more arms of the mouthpiece. 
	The prior art by Sama is analogous to Meer, as they both teach oral stimulation devices ([abstract]). 
	Sama teaches wherein the first electrode set is associated with first contact flanges extending from one or more arms of the mouthpiece (the contact flanges 132 / 133 extend from the pair of curved arms 131 [0020, 0022, 0087-0088, FIG. 10]). 
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the mouthpiece suggested by Meer in view of Papay and Kucklick to comprise flanges that extend from a plurality of arms, as taught by Sama. The advantage of such modification will provide a structural support that accommodates the sublingual tongue surface (see paragraph [0022] by Sama). 
	Regarding claim 6, Sama teaches wherein the mouthpiece comprises arms each joined at a proximal end (the pair of arms are joined together at one end [0020, 0024]. For example, the proximal or enlarged end 134 is joined to the pair of arms 131 by a necked portion 135 [0089, FIG. 10]), wherein each of the arms comprise a first and second contact flange extending therefrom (the contact flanges 131 / 132 extend from the pair of arms 131 [0087-0088, FIG. 10]).
 	Regarding claim 7, Sama teaches wherein the first electrode set is associated with the first contact flanges (the first electrode set 133a is disposed on the contact flanges 133 [0088, 0090, FIG. 10]), wherein the first contract flanges are configured to contact a sublingual surface of the awake user (the contact flanges 133 are in contact with the sublingual tongue surface [0088, 0091]).  
	Regarding claim 8, Sama teaches wherein the controller is arranged to selectively energise the first electrode set and/or the second set associated with the second contact flanges according to the predetermined treatment regime selected by the awake user (the controller can energize the electrodes sets 132a / 133a which are disposed on the contact flanges 132 / 133 [abstract, 0029, 0090, FIG. 10]. Furthermore, the user can select various parameters to selectively control the stimulation that is delivered to the electrodes [0029, 0059, 0083-0084]). 
	Regarding claim 9, Sama teaches wherein the controller comprises a user interface (the controller or control system comprises a computer programming element that can be operated by the user [0059, 0077]) and is configured to selectively energise the first electrode set and/or the second electrode set and the first electrode set with the same or different control paradigms (the controller can energize the electrodes sets 132a / 133a which are disposed on the contact flanges 132 / 133 [abstract, 0029, 0090, FIG. 10]. Furthermore, the user can select various parameters to selectively control the stimulation that is delivered to the electrodes [0029, 0059, 0083-0084]). 
Regarding claim 10, Meer teaches wherein the control paradigms are selected from current, amplitude, frequency, and pulse width ([column 6 lines 29-39]). 

10. 	Claims 11-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Meer in view of Papay and Sama. 
Regarding claim 11, Meer teaches an apparatus for training oral muscle tone of a user (the electrode device 10 stimulates and increases the muscle tone of the genioglossus muscle [abstract, column 4 lines 14-27, column 6 lines 16-28, FIG. 5]) comprising: 
a first electrode set (the electrode device 10 comprises electrodes 12 and 14 mounted on the support structure 16 [column 4 lines 14-27, FIG. 5]). 
Meer does not explicitly teach a second electrode set. The Examiner respectfully submits, as Meer teaches the use of an electrode set (electrodes 12 and 14 [column 4 lines 14-27, FIG. 5]), configuring the exact number of electrode sets would be a matter of duplicating the known elements without producing a new and unexpected result, with such matters having been held by the Courts as being obvious to the skilled artisan (MPEP 2144.04). 
Meer teaches a mouthpiece (electrode device 10 is a mouthpiece [column 7 lines 10-22, FIG. 1, FIG. 5, FIG. 10]);
an external electrode locatable on an external surface of a floor of a mouth of the user (the external electrode 44 is mounted under the user’s chin [FIG. 10, column 6 lines 1-15]), wherein the first and second electrode sets are configured to provide electrical current to oral mucosa (the first set of electrodes 12 / 14 are configured to deliver electrical stimulation to the oral mucosa [column 2 lines 30-55, column 7 lines 10-22]. As stated previously above, the electrodes 12 / 14 were duplicated to form a second set of electrodes [see above]. Specifically, this modification would allow the oral mucosa to be stimulated by a second set of electrodes [column 2 lines 30-55, column 7 lines 10-22]), wherein the external electrode is configured to provide electrical current to a chin of the user (the external electrode 44 is configured to deliver an electrical current to the user’s chin [column 6 lines 1-15]), based on one or more actuation modes selected by the user via a controller operably connected to the first electrode set, second electrode set, and the external electrode (the controller or pulse generator 52 is coupled with the electrodes of the electrode device 10 [column 2 lines 45-55, column 6 lines 16-39, claim 3, FIG. 11]. Furthermore, the controller or pulse generator 52 has selectable properties of mode, polarity, current, pulse width, and frequency [column 2 lines 45-55, column 6 lines 30-39, claim 3]. Specifically, this allows the user to control the electrical stimulation parameters that are delivered to each of the electrodes [column 2, lines 45-55, column 6 lines 30-39, claim 3]). 
Meer does not explicitly teach the external electrode to comprise a set of external electrodes. The Examiner respectfully submits, as Meer teaches the use of an external electrode (external electrode 44 [FIG. 10, column 6 lines 1-15]), configuring the exact number of electrode sets would be a matter of duplicating the known elements without producing a new and unexpected result, with such matters having been held by the Courts as being obvious to the skilled artisan (MPEP 2144.04). 
Although Meer teaches the external electrode set to provide an electrical current to the chin of the user (the external electrode 44 [column 6 lines 1-15]), Meer does not explicitly the external electrode set to provide an electrical current across the chin of the user.
Furthermore, Meer does not explicitly teach wherein the apparatus is configured to train the oral muscle tone of an awake user; and 
wherein the first electrode set comprises first contact flanges each having an electrode, and the second electrode set comprising second contact flanges each having an electrode, wherein the first contact flanges and the second contact flanges extend from one or more arms of the mouthpiece. 
The prior art by Papay is analogous to Meer, as they both teach stimulation of muscles within the mouth such as the sublingual or genioglossus muscles ([0039, 0058, 0061]). 
Papay teaches the external electrode set to provide an electrical current across the chin of the user (the chin apparatus 18 / 54 is positioned externally to the user’s chin [0034, 0052-0053, 0064, FIG. 2, FIG. 4]. Furthermore, the chin apparatus 18 / 54 comprises one or more electrodes 24 that are each capable of changing or controlling the directions of current flow [FIG. 2, FIG. 4, 0039, 0048, 0053]. This directional control of current flow can allow for lateral stimulation to be emitted from Meer’s electrodes located under the user’s chin. In other words, the current can be directed across the chin of the user).
The prior art by Sama is analogous to Meer, as they both teach oral stimulation devices ([abstract]). 
Sama teaches the wherein apparatus to train the oral muscle tone of an awake user ([0001, 0007]); and
	wherein the first electrode set comprises first contact flanges each having an electrode (each of the contact flanges 133 comprises a plurality of electrodes 133a [0087-0088, 0090, FIG. 10]), and the second electrode set comprising second contact flanges each having an electrode (each of the contact flanges 132 comprises a plurality of electrodes 132a [0087-0088, 0090, FIG. 10]), wherein the first contact flanges and the second contact flanges extend from one or more arms of the mouthpiece (the contact flanges 132 / 133 extends from the arms 131 of the mouthpiece 103 [0020, 0022, 0087-0088, FIG. 10]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Meer’s electrodes located on the external floor of the mouth to have control over the directions of the current, as taught by Papay. The benefit of this modification will allow for directing stimulation currents to various groups of muscles across the floor of the mouth. Furthermore, it would have been obvious to a person having ordinary skill in the art to modify Meer’s mouthpiece to train the oral muscle tone of an awake user, as taught by Sama. The advantage of such modification will provide a sustainable reduction in disordered breathing patterns during sleep (see paragraphs [0001, 0007] by Sama). Lastly, it would have been obvious to a person having ordinary skill in the art to modify Meer’s mouthpiece to comprise flanges that extend from a plurality of arms, as further taught by Sama. The advantage of such modification will provide a structural support that accommodates the sublingual tongue surface (see paragraph [0022] by Sama). 
Regarding claim 12, Sama teaches wherein the mouthpiece comprises a gripping base configured to extend over the awake user’s lip (gripping base 130 [0027, 0087, FIG. 10]). 
Regarding claim 13, Sama teaches wherein the controller comprises a user interface (the controller or control system comprises a computer programming element that can be operated by the user [0059, 0077]) and is configured to selectively energise the first electrode set and/or the second electrode set and the first electrode set with the same or different control paradigms (the controller can energize the electrodes sets 132a / 133a which are disposed on the contact flanges 132 / 133 [abstract, 0029, 0090, FIG. 10]. Furthermore, the user can select various parameters to selectively control the stimulation that is delivered to the electrodes [0029, 0059, 0083-0084]). 
Regarding claim 14, Meer teaches wherein the controller is configured to energise the first electrode set and the external set, according to one or more selectable control paradigms (the pulse generator 52 has selectable properties of mode, polarity, amplitude, current, pulse width, and frequency [column 2 lines 44-55, column 6 lines 29-39, claim 3]. Specifically, the pulse generator 52 energizes the entire electrode device 10 which comprises the first electrode set 12 / 14 and the external electrode 44 [column 6 lines 16-39, FIG. 5, FIG. 10, FIG. 11]. As stated previously in claim 1, the external electrode 44 was modified to comprise a set of external electrodes [see claim 1 above]). 
Regarding claim 16, Meer teaches electrical circuitry between said mouthpiece, said first electrode set, said second electrode set, and said external electrode set (figure 11 illustrates the pulse generator 52 comprising wires or conductors that are coupled to electrodes of the electrode device 10. As stated previously in claim 11, the electrode device comprises the first electrode set 12 / 14 and the external electrode 44 [FIG. 5, FIG. 10, FIG. 11].  Specifically, the first electrode set 12 / 14 was previously duplicated to form a second electrode set [see claim 11 above]. Meanwhile, the external electrode 44 was also duplicated to form a set of external electrodes [see claim 11 above]). 

11. 	Claims 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Meer in view of Kucklick. 
Regarding claim 18, Meer teaches a method or treatment regime for training one or more muscles of a floor of an 10oral cavity (device 10 which stimulates and increases the muscle tone of the genioglossus muscle [abstract, column 4 lines 14-27, column 6 lines 16-28, FIG. 5]), the method comprising applying an external electrode to the external floor of a mouth of a user, laterally of a midline of the face (the chin electrode 44 is positioned at a location under the user’s chin which can be lateral to a midline of the user’s face [FIG. 10, column 6 lines 1-15]), 
Although Meer teaches the external electrode (chin electrode 44 [FIG. 10, column 6 lines 1-15]), Meer does not explicitly teach an external electrode set having first and second electrodes. The Examiner respectfully submits, as Meer describes the use of an external electrode (chin electrode 44 [FIG. 10]), configuring the exact number of electrodes would be a matter of duplicating the known elements without producing a new and unexpected result, with such matters having been held by the Courts as being obvious to the skilled artisan (please see MPEP 2144.04).
Meer teaches applying a second electrode set associated with a mouthpiece (the device 10 is a mouthpiece that comprises a second electrode set 12 / 14 [column 4 lines 14-27, column 7 lines 10-22, FIG. 1, FIG. 5, FIG. 10]), selecting a mode of operation via a controller operably connected to the external electrode set and the second electrode set and applying an electric current based on the elected mode of operation via the external electrode set and the second electrode set (the controller or pulse generator 52 is coupled with the electrodes of the electrode device 10 [column 2 lines 45-55, column 6 lines 16-39, claim 3, FIG. 11]. Furthermore, the controller or pulse generator 52 has selectable properties of mode, polarity, current, pulse width, and frequency [column 2 lines 45-55, column 6 lines 30-39, claim 3]. Specifically, this allows the user to control the electrical stimulation parameters that are delivered to each of the electrodes [column 2, lines 45-55, column 6 lines 30-39, claim 3]). 
Meer does not explicitly teach wherein the treatment regime is performed during an awake state of the user. 
The prior art by Kucklick is analogous to Meer, as they both teach stimulation of muscles within the oral cavity ([abstract, 0013-0014]). 
Kucklick teaches wherein the treatment regime is performed during an awake state of the user ([0014]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Meer’s apparatus to train the oral muscle tone of an awake user, as taught by Kucklick. The advantage of such modification will allow the user train the oral muscle at any time desired.
Regarding claim 19, Meer in view of Kucklick suggests the method according to claim 18. Meer does not explicitly teach applying a third electrode set connected to the controller, wherein the third electrode set is associated with the mouthpiece. 
The Examiner respectfully submits, as Meer teaches a mouthpiece comprising a second electrode set and a controller (the controller or pulse generator 52 is coupled with the electrodes 12 / 14 of the mouthpiece 10 [FIG. 5, FIG. 10, FIG. 11, column 2 lines 45-55, column 6 lines 16-39, claim 3]), configuring the exact number of electrode sets that are coupled to the controller and the mouthpiece would be a matter of duplicating the known elements without producing a new and unexpected result, with such matters having been held by the Courts as being obvious to the skilled artisan (MPEP 2144.04). 
Regarding claim 20, Kucklick teaches the electric current for a predetermined period of time in an awake state to increase muscle tone during sleep (the device 10 may be operated while the user is awake to evoke muscle contraction and increase the oral muscle tone [0004, 0014]. Specifically, the device 10 contracts the muscles to open the airway and prevent obstructed breathing during sleep [0013-0014]. Furthermore, the user or physician may set a predetermined length for the treatment [0010, 0014]). 
Regarding claim 21, Kucklick teaches adjusting a control paradigm via the controller (the micro controller is used to program various parameters such as the pulse power, frequency, session length, prescribed power level, and treatment regimen [0010, 0014]), control paradigm is configured to be adjusted by the user (the user or physician may adjust the various parameters [0010, 0014]). 

Statement on Communication via Internet
12. 	Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools. Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application. For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."
Please refer to MPEP 502.03 for guidance on Communications via Internet.

Conclusion
13.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BRENDON SOLOMON whose telephone number is (571)270-7208.  The examiner can normally be reached on 7:30am -4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571)272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.B.S./Examiner, Art Unit 3792                                                                                                                                                                                                        
/ANKIT D TEJANI/Primary Examiner, Art Unit 3792